Case: 15-11540   Date Filed: 12/09/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11540
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket Nos. 3:14-cv-00956-WKW,
                       3:14-cv-00968-WKW-SRW

JONATHAN D. OSWALT,

                                                           Plaintiff-Appellant,

                               versus

SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.,

                                                  Defendant-Appellee.
__________________________________________________________________

                  D.C. Docket No. 3:14-cv-00968-WKW

JONATHAN D. OSWALT,

                                                           Plaintiff-Appellant,


                               versus


BELLSOUTH TELECOMMUNICATIONS, LLC,

                                                          Defendant-Appellee.
              Case: 15-11540     Date Filed: 12/09/2015   Page: 2 of 4


                             ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (December 9, 2015)

Before MARCUS, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Jonathan Oswalt, proceeding pro se, appeals the district court’s dismissal of

his employment discrimination claims against BellSouth Telecommunications,

LLC    (“BellSouth”)   and     Sedgwick       Claims   Management    Services,   Inc.

(“Sedgwick”). The district court dismissed Oswalt’s employment discrimination

claim because, after he filed a Chapter 7 bankruptcy petition, the bankruptcy

trustee was the only person with standing to prosecute Oswalt’s claims. On appeal,

Oswalt argues that he regained prudential standing when he re-opened his

bankruptcy case to properly list his lawsuit against BellSouth and Sedgwick. After

careful review, we affirm.

       Standing “is a jurisdictional prerequisite to suit in federal court.” Alabama

v. United States Envtl. Protection Agency, 871 F.2d 1548, 1554 (11th Cir. 1989).

We review standing determinations de novo. Tanner Advert. Group, L.L.C. v.

Fayette County, 451 F.3d 777, 784 (11th Cir. 2006). Pro se appellants are afforded

a liberal construction of their pleadings. Tannenbaum v. United States, 148 F.3d


                                          2
              Case: 15-11540     Date Filed: 12/09/2015   Page: 3 of 4


1262, 1263 (11th Cir. 1998). However, issues not raised by pro se appellants in

their pleadings are considered abandoned. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008).

      The start of a bankruptcy case creates an estate made up of nearly all of the

debtor’s assets. 11 U.S.C. § 541(a)(1). According to the Bankruptcy Code, the

estate includes “all legal or equitable interests of the debtor in property as of the

commencement of the case.” Id. Causes of action belonging to a debtor at the

initiation of bankruptcy become part of the bankruptcy estate. Parker v. Wendy’s

Int’l., Inc., 365 F.3d 1268, 1272 (11th Cir. 2004); Barger v. City of Cartersville,

348 F.3d 1289, 1292 (11th Cir. 2003). After the cause of action becomes part of

the bankruptcy estate, the trustee, as the representative of the estate, becomes the

only party with standing to bring that cause of action. Parker, 365 F.3d at 1272;

Barger, 348 F.3d at 1292-93. The rights of the debtor to the cause of action are

therefore eliminated, unless the trustee abandons the property in accordance with

11 U.S.C. § 554. Parker, 365 F.3d at 1272. When property is not administered and

not abandoned according to § 554, then it remains in the estate unless it falls under

§ 521(a)(2). 11 U.S.C. §§ 554(c)-(d); see also 11 U.S.C. § 521(a)(1). However,

when a debtor does not list their interest in a cause of action on the bankruptcy

schedule, the cause of action remains in the bankruptcy estate after the estate is

discharged. Parker, 365 F.3d at 1272.


                                         3
              Case: 15-11540     Date Filed: 12/09/2015    Page: 4 of 4


      In this case, Oswalt’s claims against BellSouth and Sedgwick became a part

of Oswalt’s bankruptcy estate when he filed for Chapter 7 bankruptcy. See id.

Once the claim became part of the bankruptcy estate, the trustee became the sole

person with standing to bring the claim. See id.; Barger, 348 F.3d at 1292-93.

Since the trustee never abandoned the cause of action, and Oswalt failed to

properly disclose the cause of action to the bankruptcy court, the cause of action is

still property of the bankruptcy estate and the trustee is the only party with

standing to bring the cause of action. See Parker, 365 F.3d at 1272. Oswalt’s

petition to re-open his bankruptcy case and amend his list of assets to properly

include the lawsuit, in and of itself, does not remedy Oswalt’s lack of standing. A

trustee, should the bankruptcy court appoint one, would have standing and would

have the right to sue Sedgwick and BellSouth, but Oswalt does not. See Barger,

365 F.3d at 1292-93. Further, any claim that Oswalt may have standing for his

equitable relief claims -- separate from his standing for his rest of his claims -- was

abandoned when Oswalt failed to raise it in his appellate brief. See Barger, 348

F.3d 1297; Timson, 518 F.3d at 874. Accordingly, we affirm.

      AFFIRMED.




                                          4